Citation Nr: 0903597	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran retired in July 2000 after serving more than 20 
years of active duty, including service in the Southwest Asia 
Theater of operations.  The appellant is the surviving spouse 
of the veteran.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claim. 

In June 2008, the Board remanded this case for further 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2004, as a consequence of 
Burkitt's lymphoma.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  Burkitt's lymphoma did not have its onset during service 
and was not otherwise related to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  Where 
a claimant submits a detailed application for benefits, VA 
must provide a detailed response.  Id.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in April 2004, which informed the appellant of 
all three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  She was asked to provide medical evidence showing 
that the condition that contributed to the veteran's death 
was caused by an injury or disease that began in service.  
Concerning Hupp, in light of the fact that the veteran was 
not service connected for any disease or disability, no 
information could be provided regarding a previously service-
connected condition.  In light of the denial of the claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.  

VA has a duty to assist the appellant in the development of a 
claim.  This duty includes assisting the appellant in the 
procurement of any pertinent treatment records and obtaining 
a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2008).  All relevant private treatment 
records identified by the appellant have been associated with 
the claims file and a VA medical opinion regarding the 
etiology of the veteran's Burkitt's lymphoma was obtained.  
The veteran's service medical records were formally found to 
be unavailable in August 2004, after attempts to associate 
such records were made in April 2004 and August 2004, and 
accordingly, no such records could be associated with the 
claims file.    

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating the appeal.

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that the veteran 
was exposed to Burkitt's lymphoma during his foreign service 
in the military as he had never traveled to other areas in 
which he would have been exposed to this disease. 

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran was first diagnosed with 
Burkitt's lymphoma in February 2003 and that his certificate 
of death indicates that this condition resulted in his death 
in March 2003.  The Board also observed that the appellant 
had submitted the medical opinion of John C. Holbrook, M.D., 
who indicated that Burkitt's lymphoma is extremely rare in 
the United States and reported that, if the veteran were 
stationed in an area where Burkitt's lymphoma was endemic, 
the "likelihood of him acquiring it would be at least as 
great as the likelihood that he spontaneously developed it 
while living here in Mississippi."  

In light of the above, because it is undisputed that the 
veteran had foreign service during his military career and 
was subsequently diagnosed with Burkitt's lymphoma, which 
resulted in his death, the Board will focus on the evidence 
that relates to whether this condition was related to service 
or to a service-connected disability.  See Newhouse v. 
Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

In June 2008, the Board remanded the claim to obtain a VA 
medical opinion to determine whether it was at least as 
likely as not that the veteran's Burkitt's lymphoma had its 
onset during service.  In compliance with the Board's remand 
instructions, in August 2008 a VA medical opinion was 
obtained.  At the outset of the physician's report, she 
indicated that she had reviewed the veteran's claims folder.  
After discussing the veteran's pertinent history, the 
physician provided a brief description of Burkitt's lymphoma, 
noting that there are three distinct clinical forms of this 
condition, including endemic, sporadic, and immunodeficiency-
oriented.  She also noted that the endemic or African variant 
is found in Africa, while the sporadic variant is seen in the 
United States and Western Europe.  The physician reported 
that when Burkitt's lymphoma appears in an adult over age 35, 
it is virtually always of the non-endemic or sporadic form, 
which usually presents with an abdominal mass, as in this 
case; whereas the endemic or African form usually presents as 
a facial or jaw mass that spreads.  The physician noted the 
medical opinion of Dr. Holbrook, but reported that there was 
not indication from the claims file that the veteran was ever 
stationed in Africa.  The physician also noted that there was 
no evidence of the symptoms of Burkitt's lymphoma while the 
veteran was in service or within a year of his separation 
from service.  Finally, the physician provided the opinion 
that, in the absence of information that would bring the 
evidence of record into relative equipoise, it was less 
likely than not that the veteran's Burkitt's lymphoma was 
caused by, or the result of, his time in service.  

Although the Board acknowledges Dr. Holbrook's opinion 
indicating that if the veteran were stationed in an area 
where Burkitt's lymphoma was endemic during service, it was 
at least as likely that he acquired it during such service as 
that he spontaneously developed it while living in 
Mississippi.  Evidence of a mere possibility is too equivocal 
to substantiate the veteran's claim.  Further, there is no 
evidence indicating that the veteran served in an area where 
Burkitt's lymphoma was endemic, namely Africa.  As such, Dr. 
Holbrook's statement is not persuasive medical evidence that 
the veteran's Burkitt's lymphoma was related to service.  By 
contrast, the Board finds the well-reasoned medical opinion 
of the VA physician, which was based on a review of the 
veteran's claims file and a comparison of the various strands 
of Burkitt's lymphoma, to be more probative than Dr. 
Holbrook's speculative statement.  Therefore, because the 
assessment of the August 2008 VA physician is the most 
probative competent medical evidence addressing whether the 
veteran's Burkitt's lymphoma was related to service, the 
Board finds that the preponderance of the evidence is against 
the claim and thus service connection for the veteran's cause 
of death must be denied.  

In reaching this determination, the Board does not question 
the sincerity of the appellant's belief that the veteran's 
Burkitt's lymphoma was related to his time in service.  As a 
lay person, however, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2006) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
appellant is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, the Board 
finds that the preponderance of the evidence is against the 
claim and service connection must be denied.


ORDER

Service connection for the veteran's cause of death is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


